
	
		I
		111th CONGRESS
		2d Session
		H. R. 5382
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mrs. Bachmann (for
			 herself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for a temporary freeze on the pay of civilian
		  employees of the Federal Government.
	
	
		1.Pay freeze
			(a)In
			 generalNotwithstanding any
			 other provision of law, for purposes of computing compensation for service
			 performed during fiscal year 2011 and the first quarter of fiscal year 2012,
			 the rate of salary or basic pay for any office or position within the civil
			 service, as defined by section 2101 of title 5, United States Code, shall be
			 deemed to be equal to the rate of salary or basic pay payable for such office
			 or position as of September 30, 2010.
			(b)Rule for new
			 positionsFor purposes of subsection (a), the rate of salary or
			 basic pay payable as of September 30, 2010, for any office or position which
			 was not in existence on such date shall be deemed to be the rate of salary or
			 basic pay payable to individuals in comparable offices or positions on such
			 date.
			(c)Rule of
			 constructionNothing in this section shall be considered to apply
			 with respect to any office or position within the uniformed services, as
			 defined by section 2101 of title 5, United States Code.
			
